Order entered January 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00280-CR
                                        No. 05-12-00281-CR
                                        No. 05-12-00282-CR

                           LARRY MICHELLE SCHULZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
              Trial Court Cause Nos. F10-00512-NJ, F10-00517-J, F10-00518-J

                                             ORDER
       The Court REINSTATES the appeals.

       On November 29, 2012, we ordered the trial court to conduct a hearing to determine the

proper amount of restitution. We ADOPT the finding that the parties have reached an agreement

regarding the amount of restitution.

       We ORDER the trial court to file a supplemental record, within THIRTY DAYS from

the date of this order, setting out the amount of restitution as agreed by the parties.

       The appeals will proceed after the Court receives the supplemental clerk’s record.


                                                        /s/    DAVID L. BRIDGES
                                                               JUSTICE